
	
		I
		112th CONGRESS
		1st Session
		H. R. 3096
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Scalise (for
			 himself, Mr. Bonner,
			 Mr. Miller of Florida,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Southerland,
			 Mr. Richmond,
			 Mr. Ross of Florida,
			 Mr. Rivera,
			 Mr. Crenshaw,
			 Mr. Diaz-Balart,
			 Mr. Boustany,
			 Mr. Thompson of Mississippi,
			 Mr. Landry,
			 Mr. Alexander,
			 Mr. Aderholt,
			 Mr. Bachus,
			 Mrs. Roby,
			 Mr. Rogers of Alabama,
			 Ms. Sewell,
			 Mr. Cassidy,
			 Mr. West, Mr. Brooks, Mr.
			 Harper, and Mr. Nunnelee)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Natural Resources and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To restore the natural resources, ecosystems, fisheries,
		  marine and wildlife habitats, beaches, and coastal wetlands of Gulf Coast
		  States, to create jobs and revive the economic health of communities adversely
		  affected by the explosion on, and sinking of, the mobile offshore drilling unit
		  Deepwater Horizon, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Resources and Ecosystems
			 Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
			 States Act of 2011.
		2.FindingsCongress finds that—
			(1)as a result of
			 decades of oil and gas development in the Gulf of Mexico, producing and
			 nonproducing States in the Gulf Coast region have borne substantial risks of
			 environmental damage and economic harm, all of which culminated with the
			 explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon;
			(2)the discharge of
			 oil in the Gulf of Mexico that began following the explosion on, and sinking
			 of, the mobile offshore drilling unit Deepwater Horizon has caused substantial
			 environmental destruction and economic harm to the people and communities of
			 the Gulf Coast region;
			(3)(A)in the report entitled
			 America’s Gulf Coast—A Long Term Recovery Plan after the Deepwater
			 Horizon Oil Spill, the Secretary of the Navy stated, Together,
			 the Gulf’s tourism and commercial and recreational fishing industries
			 contribute tens of billions of dollars to the [United States] economy. More
			 than 90 percent of the [N]ation’s offshore crude oil and natural gas is
			 produced in the Gulf, and the [F]ederal treasury receives roughly $4.5 billion
			 dollars every year from offshore leases and royalties. And it is in the Gulf of
			 Mexico that nearly one third of seafood production in the continental [United
			 States] is harvested. America needs a healthy and resilient Gulf Coast, one
			 that can support the diverse economies, communities, and cultures of the
			 region.;
				(B)to address the needs of the Gulf Coast
			 region, the Secretary of the Navy stated, It is recommended that the
			 President urge Congress to pass legislation that would dedicate a significant
			 amount of any civil penalties recovered under the [Federal Water Pollution
			 Control Act] from parties responsible for the Deepwater Horizon oil spill to
			 those directly impacted by that spill.; and
				(C)to mitigate local challenges and help
			 restore the resiliency of communities adversely affected by the spill, the
			 Secretary of the Navy stated that the legislation described in subparagraph (B)
			 should [b]uild economic development strategies around community needs,
			 and take particular efforts to address the needs of disadvantaged, underserved,
			 and resource constrained communities;
				(4)in a final report
			 to the President, the National Commission on the BP Deepwater Horizon Oil Spill
			 and Offshore Drilling—
				(A)stated,
			 Estimates of the cost of Gulf restoration, including but not limited to
			 the Mississippi Delta, vary widely, but according to testimony before the
			 Commission, full restoration of the Gulf will require $15 billion to $20
			 billion: a minimum of $500 million annually for 30 years.; and
				(B)like the Secretary
			 of the Navy, recommended that, to meet the needs described in subparagraph (A),
			 a substantial portion of applicable penalties under the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) be dedicated to long-term restoration of
			 the Gulf of Mexico;
				(5)taking into
			 account the risks borne by Gulf Coast States for decades of oil and gas
			 development and the environmental degradation suffered by the Gulf Coast
			 region, the amounts received by the United States as payment of administrative,
			 civil, or criminal penalties in connection with the explosion on, and sinking
			 of, the mobile offshore drilling unit Deepwater Horizon should be
			 expended—
				(A)to restore the
			 natural resources, ecosystems, fisheries, marine and wildlife habitats,
			 beaches, barrier islands, dunes, coastal wetlands, and economy of the Gulf
			 Coast; and
				(B)to address the
			 associated economic harm suffered by the people and communities of the
			 region;
				(6)the projects and
			 programs authorized by this Act and the amendments made by this Act should be
			 carried out pursuant to contracts awarded in a manner that provides a
			 preference to individuals and entities that reside in, are headquartered in, or
			 are principally engaged in business in a Gulf Coast State; and
			(7)Federal, State,
			 and local officials should seek—
				(A)to leverage the
			 financial resources made available under this Act; and
				(B)to the maximum
			 extent practicable, to ensure that projects funded pursuant to this Act
			 complement efforts planned or in operation to revitalize the natural resources
			 and economic health of the Gulf Coast region.
				3.Gulf Coast
			 Restoration Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Gulf Coast Restoration Trust Fund (referred to in this section
			 as the Trust Fund), consisting of such amounts as are deposited in
			 the Trust Fund under this Act or any other provision of law.
			(b)TransfersThe
			 Secretary of the Treasury shall deposit in the Trust Fund an amount equal to 80
			 percent of all administrative and civil penalties paid by responsible parties
			 after the date of enactment of this Act in connection with the explosion on,
			 and sinking of, the mobile offshore drilling unit Deepwater Horizon pursuant to
			 a court order, negotiated settlement, or other instrument in accordance with
			 section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
			(c)ExpendituresAmounts
			 in the Trust Fund, including interest earned on advances to the Trust Fund and
			 proceeds from investment under subsection (d), shall—
				(1)be available for
			 expenditure, without further appropriation, solely for the purpose and eligible
			 activities of this Act and the amendments made by this Act; and
				(2)remain available
			 until expended, without fiscal year limitation.
				(d)InvestmentAmounts
			 in the Trust Fund shall be invested in accordance with section 9702 of title
			 31, United States Code, and any interest on, and proceeds from, any such
			 investment shall be available for expenditure in accordance with this Act and
			 the amendments made by this Act.
			(e)AdministrationNot
			 later than 180 days after the date of enactment of this Act, after providing
			 notice and an opportunity for public comment, the Secretary of the Treasury, in
			 consultation with the Secretary of the Interior and the Secretary of Commerce,
			 shall establish such procedures as the Secretary determines to be necessary to
			 deposit amounts in, and expend amounts from, the Trust Fund pursuant to this
			 Act, including—
				(1)procedures to
			 assess whether the programs and activities carried out under this Act and the
			 amendments made by this Act achieve compliance with applicable requirements,
			 including procedures by which the Secretary of the Treasury may determine
			 whether an expenditure by a Gulf Coast State or coastal political subdivision
			 (as those terms are defined in section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321)) pursuant to such a program or activity achieves
			 compliance;
				(2)auditing
			 requirements to ensure that amounts in the Trust Fund are expended as intended;
			 and
				(3)procedures for
			 identification and allocation of funds available to the Secretary under other
			 provisions of law that may be necessary to pay the administrative expenses
			 directly attributable to the management of the Trust Fund.
				4.Gulf Coast
			 natural resources restoration and economic recoverySection 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (25)(B), by striking and at the end;
				(B)in paragraph
			 (26)(D), by striking the period at the end and inserting a semicolon;
			 and
				(C)by adding at the
			 end the following:
					
						(27)the term
				Chairperson means the Chairperson of the Council;
						(28)the term
				coastal political subdivision means any local political
				jurisdiction that is immediately below the State level of government, including
				a county, parish, or borough, with a coastline that is contiguous with any
				portion of the United States Gulf of Mexico;
						(29)the term
				Comprehensive Plan means the comprehensive plan developed by the
				Council pursuant to subsection (t);
						(30)the term
				Council means the Gulf Coast Ecosystem Restoration Council
				established pursuant to subsection (t);
						(31)the term
				Deepwater Horizon oil spill means the blowout and explosion of the
				mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
				2010, and resulting hydrocarbon releases into the environment;
						(32)the term
				Gulf Coast region means—
							(A)in the Gulf Coast
				States, the coastal zones (as that term is defined in section 304 of the
				Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) that border the Gulf of
				Mexico;
							(B)any adjacent land,
				water, and watersheds, that are within 25 miles of those coastal zones of the
				Gulf Coast States; and
							(C)all Federal waters
				in the Gulf of Mexico;
							(33)the term
				Gulf Coast State means any of the States of Alabama, Florida,
				Louisiana, Mississippi, and Texas; and
						(34)the term
				Trust Fund means the Gulf Coast Restoration Trust Fund established
				pursuant to section 3 of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of
				2011.
						;
				(2)in subsection (s),
			 by inserting except as provided in subsection (t) before the
			 period at the end; and
			(3)by adding at the
			 end the following:
				
					(t)Gulf Coast
				restoration and recovery
						(1)State allocation
				and expenditures
							(A)In
				generalOf the total amounts made available in any fiscal year
				from the Trust Fund, 35 percent shall be available, in accordance with the
				requirements of this section, to the Gulf Coast States in equal shares for
				expenditure for ecological and economic restoration of the Gulf Coast region in
				accordance with this subsection.
							(B)Use of
				funds
								(i)Eligible
				activitiesAmounts provided to the Gulf Coast States under this
				subsection may only be used to carry out one or more of the following
				activities:
									(I)Coastal
				restoration projects and activities, including conservation and coastal land
				acquisition.
									(II)Mitigation of
				damage to, and restoration of, fish, wildlife, or natural resources.
									(III)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan, including fisheries monitoring.
									(IV)Programs to promote tourism in a Gulf Coast
				State, including recreational charter fishing and recreational fishing.
									(V)Programs to
				promote the consumption of seafood produced from the Gulf Coast region.
									(VI)Programs to
				promote education regarding the natural resources of the Gulf Coast
				region.
									(VII)Planning
				assistance.
									(VIII)Workforce
				development, job creation, and other economic development projects.
									(IX)Improvements to
				or upon State parks located in coastal areas affected by the Deepwater Horizon
				oil spill.
									(X)Mitigation of the
				ecological and economic impact of outer Continental Shelf activities and the
				impacts of the Deepwater Horizon oil spill or promotion of the long-term
				ecological or economic recovery of the Gulf Coast region through the funding of
				infrastructure projects.
									(XI)Coastal flood
				protection and infrastructure directly affected by coastal wetland losses,
				beach erosion, or the impacts of the Deepwater Horizon oil spill.
									(XII)Administrative
				costs of complying with this subsection.
									(ii)Limitation
									(I)In
				generalOf the amounts received by a Gulf Coast State under this
				subsection, not more than 3 percent may be used for administrative costs
				eligible under clause (i)(XII).
									(II)Prohibition on
				use for imported seafoodNone of the funds made available under
				this subsection shall be used for any program to support or promote imported
				seafood or any seafood product that is not harvested from the Gulf Coast
				region.
									(C)Coastal
				political subdivisions
								(i)In
				generalIn the case of a State where the coastal zone includes
				the entire State—
									(I)75 percent of
				funding shall be provided to the 8 disproportionately affected counties
				impacted by the Deepwater Horizon oil spill; and
									(II)25 percent shall
				be provided to nondisproportionately impacted counties within the State.
									(ii)LouisianaOf
				the total amounts made available to the State of Louisiana under this
				paragraph:
									(I)70 percent shall
				be provided directly to the State in accordance with this subsection.
									(II)30 percent shall
				be provided directly to parishes in the coastal zone (as defined in section 304
				of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) of the State of
				Louisiana according to the following weighted formula:
										(aa)40
				percent based on the weighted average of miles of the parish shoreline
				oiled.
										(bb)40
				percent based on the weighted average of the population of the parish.
										(cc)20
				percent based on the weighted average of the land mass of the parish.
										(iii)Conditions
									(I)Land use
				planAs a condition of receiving amounts allocated under clause
				(ii), the chief executive of the eligible parish shall certify to the Governor
				of the State that the parish has completed a comprehensive land use
				plan.
									(II)Other
				conditionsA coastal political subdivision receiving funding
				under this paragraph shall meet all of the conditions in subparagraph
				(D).
									(D)ConditionsAs
				a condition of receiving amounts from the Trust Fund, a Gulf Coast State,
				including the entities described in subparagraph (E), or a coastal political
				subdivision shall—
								(i)agree to meet such
				conditions, including audit requirements, as the Secretary of the Treasury
				determines necessary to ensure that amounts disbursed from the Trust Fund will
				be used in accordance with this subsection;
								(ii)certify in such
				form and in such manner as the Secretary of the Treasury determines necessary
				that the project or program for which the Gulf Coast State or coastal political
				subdivision is requesting amounts—
									(I)is designed to
				restore and protect the natural resources, ecosystems, fisheries, marine and
				wildlife habitats, beaches, coastal wetlands, or economy of the Gulf
				Coast;
									(II)carries out one
				or more of the activities described in subparagraph (B)(i);
									(III)was selected based on meaningful input from
				the public, including public scoping, planning, comment, and broad-based
				participation from individuals, businesses, and nonprofit organizations;
				and
									(IV)in the case of a
				natural resource protection or restoration project, is based on the best
				available science;
									(iii)certify that the
				project or program and the awarding of a contract for the expenditure of
				amounts received under this paragraph are consistent with the standard
				procurement rules and regulations governing a comparable project or program in
				that State, including all applicable competitive bidding and audit
				requirements; and
								(iv)develop and
				submit a multiyear implementation plan for the use of such amounts.
								(E)Approval by
				State entity, task force, or agencyThe following Gulf Coast
				State entities, task forces, or agencies shall carry out the duties of a Gulf
				Coast State pursuant to this paragraph:
								(i)Alabama
									(I)In
				generalIn the State of Alabama, the Alabama Gulf Coast Recovery
				Council, which shall be comprised of only the following:
										(aa)The
				Governor of Alabama, who shall also serve as Chairperson and preside over the
				meetings of the Alabama Gulf Coast Recovery Council.
										(bb)The
				Director of the Alabama State Port Authority, who shall also serve as Vice
				Chairperson and preside over the meetings of the Alabama Gulf Coast Recovery
				Council in the absence of the Chairperson.
										(cc)The
				Chairman of the Baldwin County Commission.
										(dd)The
				President of the Mobile County Commission.
										(ee)The
				Mayor of the city of Bayou La Batre.
										(ff)The
				Mayor of the town of Dauphin Island.
										(gg)The
				Mayor of the city of Fairhope.
										(hh)The
				Mayor of the city of Gulf Shores.
										(ii)The
				Mayor of the city of Mobile.
										(jj)The
				Mayor of the city of Orange Beach.
										(II)VoteEach
				member of the Alabama Gulf Coast Recovery Council shall be entitled to 1
				vote.
									(III)Majority
				voteAll decisions of the Alabama Gulf Coast Recovery Council
				shall be made by majority vote.
									(ii)LouisianaIn
				the State of Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana.
								(iii)MississippiIn
				the State of Mississippi, the Mississippi Department of Environmental
				Quality.
								(F)Compliance with
				eligible activitiesIf the Secretary of the Treasury determines
				that an expenditure by a Gulf Coast State or coastal political subdivision of
				amounts made available under this subsection does not meet one of the
				activities described in subparagraph (B)(i), the Secretary shall make no
				additional amounts from the Trust Fund available to that Gulf Coast State or
				coastal political subdivision until such time as an amount equal to the amount
				expended for the unauthorized use—
								(i)has been deposited
				by the Gulf Coast State or coastal political subdivision in the Trust Fund;
				or
								(ii)has been
				authorized by the Secretary of the Treasury for expenditure by the Gulf Coast
				State or coastal political subdivision for a project or program that meets the
				requirements of this subsection.
								(G)Compliance with
				conditionsIf the Secretary
				of the Treasury determines that a Gulf Coast State or coastal political
				subdivision does not meet the requirements of this paragraph, including the
				conditions of subparagraph (D), where applicable, the Secretary of the Treasury
				shall make no amounts from the Trust Fund available to that Gulf Coast State or
				coastal political subdivision until all conditions of this paragraph are
				met.
							(H)Public
				inputIn meeting any
				condition of this paragraph, a Gulf Coast State may use an appropriate
				procedure for public consultation in that Gulf Coast State, including
				consulting with one or more established task forces or other entities, public
				scoping, planning, and comment, to develop recommendations for proposed
				projects and programs that would restore and protect the natural resources,
				ecosystems, fisheries, marine and wildlife habitats, beaches, coastal wetlands,
				and economy of the Gulf Coast.
							(I)Previously
				approved projects and programsA Gulf Coast State or coastal
				political subdivision shall be considered to have met the conditions of
				subparagraph (D) for a specific project or program if, before the date of
				enactment of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of 2011—
								(i)the Gulf Coast
				State or coastal political subdivision has established conditions for carrying
				out projects and programs that are substantively the same as the conditions
				described in subparagraph (D); and
								(ii)the applicable
				project or program carries out one or more of the activities described in
				subparagraph (B)(i).
								(J)Consultation
				with CouncilIn carrying out
				this paragraph, each Gulf Coast State shall identify large-scale projects that
				may be jointly supported by that Gulf Coast State and by the Council pursuant
				to the Comprehensive Plan with amounts provided under this paragraph.
							(K)Non-Federal
				matching funds
								(i)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State from
				the Trust Fund to satisfy the non-Federal share of the cost of any project or
				program authorized by Federal law that meets the eligible use requirements
				under subparagraph (B)(i).
								(ii)Effect on other
				fundsThe use of funds made available from the Trust Fund to
				satisfy the non-Federal share of the cost of a project or program that meets
				the requirements of clause (i) shall not affect the priority in which other
				Federal funds are allocated or awarded.
								(L)Local
				preferenceIn awarding
				contracts to carry out a project or program under this paragraph, a Gulf Coast
				State or coastal political subdivision may give a preference to individuals and
				companies that reside in, are headquartered in, or are principally engaged in
				business in the State of project execution.
							(M)Unused
				fundsAny funds not identified in an implementation plan by a
				State or coastal political subdivision in accordance with subparagraph (D)(iv)
				shall remain in the Trust Fund until such time as the State or coastal
				political subdivision to which the funds have been allocated develops and
				submits a plan identifying uses for those funds in accordance with subparagraph
				(D)(iv).
							(N)Judicial
				reviewIf the Secretary of
				the Treasury determines that a Gulf Coast State or coastal political
				subdivision does not meet the requirements of this paragraph, including the
				conditions of subparagraph (D), the Gulf Coast State or coastal political
				subdivision may obtain expedited judicial review within 90 days after that
				decision in a district court of the United States, of appropriate jurisdiction
				and venue, that is located within the State seeking such review.
							(2)Council
				establishment and allocation
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, 60 percent shall be disbursed to the Council to carry out
				the Comprehensive Plan and projects, programs, and activities approved pursuant
				to paragraph (3)(B)(iv).
							(B)Council
				expenditures
								(i)In
				generalIn accordance with this paragraph, the Council shall
				expend funds made available from the Trust Fund to undertake projects and
				programs that would restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, coastal wetlands, and economy
				of the Gulf Coast.
								(ii)Allocation and
				expenditure proceduresThe Secretary of the Treasury shall
				develop such conditions, including audit requirements, as the Secretary of the
				Treasury determines necessary to ensure that amounts disbursed from the Trust
				Fund to the Council to implement the Comprehensive Plan will be used in
				accordance with this paragraph.
								(iii)Administrative
				expensesOf the amounts
				received by the Council under this paragraph, not more than 3 percent may be
				used for administrative expenses.
								(C)Gulf Coast
				Ecosystem Restoration Council
								(i)EstablishmentThere is established as an independent
				entity in the Federal Government a council to be known as the Gulf Coast
				Ecosystem Restoration Council.
								(ii)MembershipThe
				Council shall consist of the following members, or in the case of a Federal
				agency, a designee at the level of the Assistant Secretary or the
				equivalent:
									(I)The Chair of the
				Council on Environmental Quality.
									(II)The Secretary of
				the Interior.
									(III)The Secretary of
				the Army.
									(IV)The Secretary of
				Commerce.
									(V)The Administrator
				of the Environmental Protection Agency.
									(VI)The Secretary of
				Agriculture.
									(VII)The head of the
				department in which the Coast Guard is operating.
									(VIII)The Governor of
				the State of Alabama.
									(IX)The Governor of
				the State of Florida.
									(X)The Governor of
				the State of Louisiana.
									(XI)The Governor of
				the State of Mississippi.
									(XII)The Governor of
				the State of Texas.
									(iii)AlternateA
				Governor appointed to the Council by the President may designate an alternate
				to represent the Governor on the Council and vote on the Governor’s
				behalf.
								(iv)ChairpersonFrom
				among the Federal agency members of the Council, the representatives of States
				on the Council shall select, and the President shall appoint, 1 Federal member
				to serve as Chairperson of the Council.
								(v)Presidential
				appointmentAll Council members shall be appointed by the
				President.
								(vi)Council
				actions
									(I)In
				generalSubject to subclause (IV), significant actions by the
				Council shall require the affirmative vote of the Chairperson and a majority of
				the State members to be effective.
									(II)InclusionsSignificant
				actions include—
										(aa)approval of a
				Comprehensive Plan and future revisions to a Comprehensive Plan;
										(bb)approval of State
				plans pursuant to paragraph (3)(B)(iv); and
										(cc)approval of
				reports to be submitted to Congress pursuant to clause (vii)(X).
										(III)QuorumA
				quorum of State members shall be required to be present for the Council to take
				any significant action.
									(IV)Affirmative
				vote requirement deemed metFor approval of State plans pursuant
				to paragraph (3)(B)(iv), the certification by a State member of the Council
				that the plan satisfies all requirements of clauses (i) and (ii) of paragraph
				(3)(B), when joined by an affirmative vote of the Chairperson of the Council,
				is deemed to satisfy the requirements for affirmative votes under subclause
				(I).
									(V)Public
				transparencyAppropriate
				actions of the Council, including significant actions and associated
				deliberations, shall be made available to the public via electronic means prior
				to any vote.
									(vii)Duties of
				CouncilThe Council shall—
									(I)develop the
				Comprehensive Plan and future revisions to the Comprehensive Plan;
									(II)identify as soon
				as practicable the projects that—
										(aa)have been
				authorized prior to the date of enactment of this subsection but not yet
				commenced; and
										(bb)if
				implemented quickly, would restore and protect the natural resources,
				ecosystems, fisheries, marine and wildlife habitats, beaches, barrier islands,
				dunes, and coastal wetlands of the Gulf Coast region;
										(III)coordinate the
				development of consistent policies, strategies, plans, and activities by
				Federal agencies, State and local governments, and private sector entities for
				addressing the restoration and protection of the Gulf Coast region;
									(IV)establish such
				other advisory committee or committees as may be necessary to assist the
				Council, including to address public policy and scientific issues;
									(V)coordinate
				scientific and other research associated with restoration of the Gulf Coast
				region;
									(VI)seek to ensure
				that all policies, strategies, plans, and activities for addressing the
				restoration of the Gulf Coast region are based on the best available physical,
				ecological, and economic data;
									(VII)make
				recommendations to address the particular needs of especially economically and
				socially vulnerable populations;
									(VIII)develop
				standard terms to include in contracts for projects and programs awarded
				pursuant to the Comprehensive Plan that provide a preference to individuals and
				companies that reside in, are head­quar­tered in, or are principally engaged in
				business in a Gulf Coast State;
									(IX)prepare an
				integrated financial plan and recommendations for coordinated budget requests
				for the amounts proposed to be expended by the Federal agencies represented on
				the Council for projects and programs in the Gulf Coast States; and
									(X)submit an annual
				report to Congress that—
										(aa)summarizes the
				policies, strategies, plans, and activities for addressing the restoration and
				protection of the Gulf Coast region;
										(bb)describes the
				projects and programs being implemented to restore and protect the Gulf Coast
				region; and
										(cc)makes such
				recommendations to Congress for modifications of existing laws as the Council
				determines necessary to implement the Comprehensive Plan.
										(viii)Application
				of Federal Advisory Committee ActThe Council, or any other
				advisory committee established under this subparagraph, shall not be considered
				an advisory committee under the Federal Advisory Committee Act (5 U.S.C.
				App.).
								(ix)SunsetThe
				Council, or any other advisory committee established under this subparagraph,
				shall cease operations when all funds in the Trust Fund have been
				expended.
								(D)Comprehensive
				Plan
								(i)Proposed
				plan
									(I)In
				generalNot later than 180 days after the date of enactment of
				the Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011, the Chairperson, on behalf of the Council and after
				appropriate public input, review, and comment, shall publish a proposed plan to
				restore and protect the natural resources, ecosystems, fisheries, marine and
				wildlife habitats, beaches, and coastal wetlands of the Gulf Coast
				region.
									(II)ContentsThe
				proposed plan described in subclause (I) shall include and incorporate the
				findings and information prepared by the President’s Gulf Coast Restoration
				Task Force.
									(ii)Publication
									(I)Initial
				planNot later than 1 year after the date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011 and after notice and opportunity for public comment, the
				Chairperson, on behalf of the Council and after approval by the Council, shall
				publish in the Federal Register the initial Comprehensive Plan to restore and
				protect the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast region.
									(II)Cooperation
				with gulf coast restoration task forceThe Council shall develop
				the initial Comprehensive Plan in close coordination with the President’s Gulf
				Coast Restoration Task Force.
									(III)ConsiderationsIn
				developing the initial Comprehensive Plan, the Council shall consider all
				relevant findings or reports submitted by a center of excellence participating
				in the Gulf Coast Ecosystem Restoration Science, Monitoring, and Technology
				Program established pursuant to section 5(c) of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(IV)ContentsThe
				initial Comprehensive Plan shall include—
										(aa)such provisions
				as are necessary to fully incorporate in the Comprehensive Plan the strategy,
				projects, and programs recommended by the President’s Gulf Coast Restoration
				Task Force;
										(bb)a
				list of any project or program authorized prior to the date of enactment of
				this subsection but not yet commenced, the completion of which would further
				the purposes and goals of this subsection and of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011;
										(cc)a
				description of the manner in which amounts from the Trust Fund projected to be
				made available to the Council for the succeeding 10 years will be allocated;
				and
										(dd)subject to
				available funding in accordance with clause (iii), a prioritized list of
				specific projects and programs to be funded and carried out during the 3-year
				period immediately following the date of publication of the initial
				Comprehensive Plan, including a table that illustrates the distribution of
				projects and programs by Gulf Coast State.
										(V)Plan
				updatesThe Council shall update—
										(aa)the
				Comprehensive Plan every 5 years in a manner comparable to the manner
				established in this subparagraph for each 5-year period for which amounts are
				expected to be made available to the Gulf Coast States from the Trust Fund;
				and
										(bb)the
				3-year list of projects and programs described in subclause (IV)(dd)
				annually.
										(iii)Restoration
				prioritiesExcept for projects and programs described in
				subclause (IV)(bb), in selecting projects and programs to include on the 3-year
				list described in subclause (IV)(dd), based on the best available science, the
				Council shall give highest priority to projects that address one or more of the
				following criteria:
									(I)Projects that are
				projected to make the greatest contribution to restoring and protecting the
				natural resources, ecosystems, fisheries, marine and wildlife habitats,
				beaches, and coastal wetlands of the Gulf Coast region, without regard to
				geographic location.
									(II)Large-scale
				projects and programs that are projected to substantially contribute to
				restoring and protecting the natural resources, ecosystems, fisheries, marine
				and wildlife habitats, beaches, and coastal wetlands of the Gulf Coast
				region.
									(III)Projects
				contained in existing Gulf Coast State comprehensive plans for the restoration
				and protection of natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast region.
									(IV)Projects that
				restore long-term resiliency of the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, and coastal wetlands most impacted by
				the Deepwater Horizon oil spill.
									(E)Implementation
								(i)In
				generalThe Council, acting through the Federal agencies
				represented on the Council and Gulf Coast States, may carry out projects and
				programs adopted in the Comprehensive Plan.
								(ii)Administrative
				responsibility
									(I)In
				generalPrimary authority and responsibility for each project and
				program included in the Comprehensive Plan shall be assigned by the Council to
				a Gulf Coast State represented on the Council or a Federal agency.
									(II)Transfer of
				amountsAmounts necessary to carry out each project or program
				included in the Comprehensive Plan shall be transferred by the Secretary of the
				Treasury from the Trust Fund to that Federal agency or Gulf Coast State as the
				project or program is implemented, subject to such conditions as the Secretary
				of the Treasury, in consultation with the Secretary of the Interior and the
				Secretary of Commerce, established pursuant to section 3 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(iii)Cost
				sharing
									(I)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State or
				coastal political subdivision from the Trust Fund to satisfy the non-Federal
				share of the cost of carrying out a project or program that—
										(aa)is
				authorized by other Federal law; and
										(bb)meets the
				criteria of this paragraph.
										(II)Inclusion in
				Comprehensive PlanA project or program described in subclause
				(I) shall be selected and adopted by the Council as part of the Comprehensive
				Plan in the manner described in this paragraph.
									(F)CoordinationThe
				Council and the Federal members of the Council may develop memorandums of
				understanding establishing integrated funding and implementation plans among
				the member agencies and authorities.
							(3)Oil spill
				restoration impact allocation
							(A)In
				generalExcept as provided in paragraph (4), of the total amount
				made available to the Council under paragraph (2) in any fiscal year from the
				Trust Fund, 50 percent shall be disbursed by the Council as follows:
								(i)FormulaSubject
				to subparagraph (B), for each Gulf Coast State, the amount disbursed under this
				paragraph shall be based on a formula established by the Council by regulation
				that is based on a weighted average of the following criteria:
									(I)40 percent based
				on the proportionate number of miles of shoreline in each Gulf Coast State that
				experienced oiling on or before April 10, 2011, compared to the total number of
				miles of shoreline that experienced oiling as a result of the Deepwater Horizon
				oil spill.
									(II)40 percent based
				on the inverse proportion of the average distance from the Deepwater Horizon
				mobile offshore drilling unit at the time of the explosion to the nearest and
				farthest point of the shoreline that experienced oiling of each Gulf Coast
				State.
									(III)20 percent based
				on the average population in the 2010 decennial census of coastal counties
				bordering the Gulf of Mexico within each Gulf Coast State.
									(ii)Minimum
				allocationThe amount disbursed to a Gulf Coast State for each
				fiscal year under clause (i) shall be at least 5 percent of the total amounts
				made available under this paragraph.
								(B)Approval of
				projects and programs
								(i)In
				generalThe Council shall
				disburse amounts to the respective Gulf Coast States in accordance with the
				formula developed under subparagraph (A) for projects, programs, and activities
				that will improve the ecosystems or economy of the Gulf Coast region, subject
				to the condition that each Gulf Coast State submits a plan for the expenditure
				of amounts disbursed under this paragraph which meet the following
				criteria:
									(I)All projects,
				programs, and activities included in that plan are eligible activities pursuant
				to paragraph (1)(B)(i).
									(II)The projects,
				programs, and activities included in that plan contribute to the overall
				economic and ecological recovery of the Gulf Coast region.
									(III)The plan is
				consistent with the goals and objectives described in paragraph
				(2)(B)(i).
									(ii)Funding
									(I)In
				generalExcept as provided in subclause (II), the plan described
				in clause (i) may use not more than 25 percent of the funding made available
				for infrastructure projects eligible under subclauses (X) and (XI) of paragraph
				(1)(B)(i).
									(II)ExceptionThe
				plan described in clause (i) may propose to use more than 25 percent of the
				funding made available for infrastructure projects eligible under subclauses
				(X) and (XI) of paragraph (1)(B)(i) if the plan certifies that—
										(aa)ecosystem
				restoration needs in the State will be addressed by the projects in the
				proposed plan; and
										(bb)additional
				investment in infrastructure is required to mitigate the impacts of the
				Deepwater Horizon oil spill to the ecosystem or economy.
										(iii)DevelopmentThe
				plan described in clause (i) shall be developed by—
									(I)in the State of
				Alabama, the Alabama Gulf Coast Recovery Council established under paragraph
				(1)(E)(i);
									(II)in the State of Florida, a consortia of
				local political subdivisions to include at a minimum 1 representative of each
				affected county;
									(III)in the State of
				Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana;
									(IV)in the State of
				Texas, the Office of the Governor or an appointee of the Office of the
				Governor; and
									(V)in the State of
				Mississippi, the Office of the Governor or an appointee of the Office of the
				Governor.
									(iv)ApprovalNot
				later than 60 days after the date on which a plan is submitted under clause
				(i), the Council shall approve or disapprove the plan based on the conditions
				of clause (i).
								(C)DisapprovalIf
				the Council disapproves a plan pursuant to subparagraph (B)(iv), the Council
				shall—
								(i)provide the
				reasons for disapproval in writing; and
								(ii)consult with the
				State to address any identified deficiencies with the State plan.
								(D)Failure to
				submit adequate planIf a
				State fails to submit an adequate plan under this paragraph, any funds made
				available under this paragraph shall remain in the Trust Fund until such date
				as a plan is submitted and approved pursuant to this paragraph.
							(E)Judicial
				reviewIf the Council fails to approve or take action within 60
				days on a plan described in subparagraph (B)(iv), the State may obtain
				expedited judicial review within 90 days of that decision in a district court
				of the United States, of appropriate jurisdiction and venue, that is located
				within the State seeking such review.
							(4)Authorization of
				interest transfers
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, an amount equal to 50 percent of the interest earned by
				the Trust Fund and proceeds from investments made by the Trust Fund for the
				preceding fiscal year shall be transferred to the Gulf of Mexico Research
				Endowment established by subparagraph (B).
							(B)Gulf of Mexico
				Research Endowment
								(i)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Gulf of Mexico Research Endowment,
				to be administered by the Secretary of Commerce, solely for use in providing
				long-term funding in accordance with section 5 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
								(ii)InvestmentAmounts
				in the Gulf of Mexico Research Endowment shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and any interest on, and
				proceeds from, any such investment shall be available for expenditure and shall
				be allocated in equal portions to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program and Fisheries Endowment established in
				section 5 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of
				2011.
								.
			5.Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
				(2)CouncilThe
			 term Council has the meaning given such term in section 311 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321), as added by section 4 of
			 this Act.
				(3)Fisheries and
			 Ecosystem EndowmentThe term Fisheries and Ecosystem
			 Endowment means the endowment established by subsection (d).
				(4)Gulf Coast
			 regionThe term Gulf
			 Coast region has the meaning given such term in section 311 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321), as added by section 4 of
			 this Act.
				(5)Gulf Coast
			 StateThe term Gulf
			 Coast State has the meaning given such term in section 311 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321), as added by section 4 of
			 this Act.
				(6)ProgramThe
			 term Program means the Gulf Coast Ecosystem Restoration Science,
			 Observation, Monitoring, and Technology Program established by subsection
			 (b).
				(b)Establishment of
			 ProgramThere is established within the National Oceanic and
			 Atmospheric Administration a program to be known as the Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program, to be carried out by the Administrator.
			(c)Centers of
			 excellence
				(1)In
			 generalIn carrying out the Program, the Administrator shall make
			 grants in accordance with paragraph (2) to establish and operate 5 centers of
			 excellence, one of which shall be located in each of the States of Alabama,
			 Florida, Louisiana, Mississippi, and Texas.
				(2)Grants
					(A)In
			 generalThe Administrator shall use the amounts made available to
			 carry out this section to award competitive grants to nongovernmental entities
			 and consortia in the Gulf Coast region (including public and private
			 institutions of higher education) for the establishment of centers of
			 excellence as described in paragraph (1).
					(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity or consortium
			 described in subparagraph (A) shall submit to the Administrator an application
			 at such time, in such manner, and containing such information as the
			 Administrator determines to be appropriate.
					(C)PriorityIn
			 awarding grants under this paragraph, the Administrator shall give priority to
			 entities and consortia that demonstrate the ability to establish the broadest
			 cross-section of participants with interest and expertise in any discipline
			 described in paragraph (3) on which the proposed curriculum of the center of
			 excellence will be focused.
					(D)PreferenceThe Administrator shall award grants in a
			 manner that provides a preference to entities and consortia that are
			 principally led by, are headquartered in, or are principally engaged in
			 research in a Gulf Coast State and shall include representatives from research
			 universities that are engaged in marine and ocean science, deltaic
			 sustainability, or gulf coast restoration in the applicable Gulf Coast
			 State.
					(3)DisciplinesEach
			 center of excellence shall focus the curriculum of the center on science,
			 technology, and monitoring in at least one of the following disciplines:
					(A)Coastal and
			 deltaic sustainability, restoration, and protection, including solutions and
			 technology that allow citizens to live safely and sustainably in a coastal
			 delta.
					(B)Coastal fisheries
			 and wildlife ecosystem research and monitoring.
					(C)Offshore energy
			 development, including research and technology to improve the sustainable and
			 safe development of energy resources.
					(D)Sustainable and
			 resilient growth, economic and commercial development in the Gulf Coast.
					(E)Comprehensive
			 observation, monitoring, and mapping of the Gulf of Mexico.
					(4)Coordination
			 with other programsThe Administrator shall develop a plan for
			 the coordination of projects and activities between the Program and other
			 existing Federal and State science and technology programs in the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas, as well as between the
			 centers of excellence.
				(d)Establishment of
			 Fisheries and Ecosystem Endowment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Council shall establish a fishery and ecosystem endowment to
			 ensure, to the maximum extent practicable, the long-term sustainability of the
			 ecosystem, fish stocks, fish habitat, and the recreational, commercial, and
			 charter fishing industries in the Gulf of Mexico.
				(2)Expenditure of
			 fundsFor each fiscal year, amounts made available to carry out
			 this subsection may be expended for, with respect to the Gulf of Mexico—
					(A)marine and
			 estuarine research;
					(B)marine and
			 estuarine ecosystem monitoring and ocean observation;
					(C)data collection
			 and stock assessments;
					(D)pilot programs
			 for—
						(i)fishery
			 independent data; and
						(ii)reduction of
			 exploitation of spawning aggregations; and
						(E)cooperative
			 research.
					(3)Administration
			 and implementationThe Fisheries and Ecosystem Endowment shall be
			 administered by the Administrator with guidance provided by the Regional Gulf
			 of Mexico Fishery Management Council.
				(4)Species
			 includedThe research, monitoring, assessment, and programs
			 eligible for amounts made available under the Fisheries and Ecosystem Endowment
			 shall include all marine, estuarine, aquaculture, and fish species in State and
			 Federal waters of the Gulf of Mexico.
				(5)Research
			 prioritiesIn distributing funding under this subsection,
			 priority shall be given to integrated, long-term projects that—
					(A)build on, or are
			 coordinated with, related research activities; and
					(B)address current or
			 anticipated marine ecosystem, fishery, or wildlife management information
			 needs.
					(6)DuplicationIn
			 carrying out this subsection, the Administrator shall seek to avoid duplication
			 of other research and monitoring activities.
				(7)Limitation on
			 expenditures
					(A)In
			 generalNot more than 3 percent of funds provided in subsection
			 (e) shall be used by the Administrator for administrative expenses.
					(B)NOAAThe funds provided in subsection (e) may
			 not be used—
						(i)for
			 any existing or planned research headed by the National Oceanic and Atmospheric
			 Administration, unless as agreed to in writing by the grant recipient
			 entity;
						(ii)to
			 implement existing regulations or to initiate new regulations promulgated or
			 proposed by the National Oceanic and Atmospheric Administration; or
						(iii)to
			 develop or approve a new limited access privilege program (as that term is used
			 in section 303A of the Magnuson-Stevens Fishery Conservation and Management
			 Act) for any fishery under the jurisdiction of the South Atlantic,
			 Mid-Atlantic, New England, or Gulf of Mexico Fishery Management
			 Councils.
						(e)FundingExcept
			 as provided in section 311(t)(4) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(t)(4)), of the total amount made available for each fiscal year for
			 the Gulf Coast Restoration Trust Fund established under section 3 of this Act,
			 5 percent shall be allocated in equal portions to the Program and the Fisheries
			 and Ecosystem Endowment established by this section.
			(f)SunsetAny entities established under this section
			 shall cease operations when all funds in the Gulf Coast Restoration Trust Fund
			 established under section 3 of this Act have been expended.
			6.Effect
			(a)In
			 generalNothing in this Act
			 or any amendment made by this Act—
				(1)supersedes or otherwise affects any
			 provision of Federal law, including, in particular, laws providing recovery for
			 injury to natural resources under the Oil Pollution Act of 1990 (33 U.S.C. 2701
			 et seq.) and laws for the protection of public health and the environment;
			 or
				(2)applies to any
			 fine collected under section 311 of the Federal Water Pollution Control Act (33
			 U.S.C. 1321) for any incident other than the Deepwater Horizon oil
			 spill.
				(b)Use of
			 fundsFunds made available under this Act may be used only for
			 eligible activities specifically authorized by this Act.
			(c)DefinitionThe
			 term Deepwater Horizon oil spill has the meaning given such term
			 in section 311 of the Federal Water Pollution Control Act (33 U.S.C.
			 1321).
			7.Land
			 acquisitionNone of the funds
			 made available under this Act may be used for Federal land acquisition.
		
